 Case 1:21-cv-01991-JPH-DLP Document 4 Filed 07/29/21 Page 1 of 5 PageID #: 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

GENTLE THOMAS, JR.,                                )
                                                   )
                            Plaintiff,             )
                                                   )
                       v.                          )    No. 1:21-cv-01991-JPH-DLP
                                                   )
C.R. ENGLAND INC.,                                 )
                                                   )
                            Defendant.             )


                                           ORDER

       Gentle Thomas filed a complaint 1 against a trucking company—C.R.

England, Inc.—for damages relating to a highway collision with one of its

drivers. See dkt. 1. But that complaint does not show that this Court has

subject-matter jurisdiction over his claims. See id. Mr. Thomas has also not

paid the filing fee or filed a motion to proceed in forma pauperis. And he has

not updated the Court with his current address as is required.

       Mr. Thomas shall therefore have until August 27, 2021, to show cause

why his case should not be dismissed without prejudice for lack of subject-

matter jurisdiction, for nonpayment of the filing fee, and for failure to notify the

Court of his current address.

       The clerk shall include a form motion to proceed in forma pauperis and a

form civil complaint with Mr. Thomas' copy of this order.



1Consistent with its obligation to construe pro se pleadings liberally, the Court construes Mr.
Thomas' "Motion for Civil Lawsuit," dkt. 1, as a complaint. See Perez v. Fenoglio, 792 F.3d 768,
776 (7th Cir. 2015).

                                               1
Case 1:21-cv-01991-JPH-DLP Document 4 Filed 07/29/21 Page 2 of 5 PageID #: 8




                                        I.
                            Subject-Matter Jurisdiction

      "Federal courts are courts of limited jurisdiction . . . ." Gunn v. Minton,

568 U.S. 251, 256 (2013) (citation omitted). To hear and rule on the merits of a

case, a federal "court must have the power to decide the claim before it

(subject-matter jurisdiction)." Lightfoot v. Cendant Mortg. Corp., 137 S. Ct. 553,

562 (2017). "The party asserting federal jurisdiction bears the burden of

demonstrating its existence." Farnik v. F.D.I.C., 707 F.3d 717, 721 (7th Cir.

2013). And "[i]f the court determines at any time that it lacks subject-matter

jurisdiction, [it] must dismiss the action." Fed. R. Civ. P. 12(h)(3); see

Evergreen Square of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015) ("[F]ederal courts are obligated to inquire into the existence

of jurisdiction sua sponte.").

      The Supreme Court has explained the two general ways to establish

subject-matter jurisdiction:

            The basic statutory grants of federal-court subject-matter
            jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332.
            Section 1331 provides for federal-question jurisdiction,
            § 1332 for diversity of citizenship jurisdiction. A plaintiff
            properly invokes § 1331 jurisdiction when she pleads a
            colorable claim arising under the Constitution or laws of
            the United States. She invokes § 1332 jurisdiction when
            she presents a claim between parties of diverse
            citizenship that exceeds the required jurisdictional
            amount, currently $75,000.

Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (citations and quotation

omitted).




                                           2
Case 1:21-cv-01991-JPH-DLP Document 4 Filed 07/29/21 Page 3 of 5 PageID #: 9




      Mr. Thomas' complaint does not identify a federal claim. See dkt. 1. He

alleges that Frank John Smith, a truck driver, "rear-ended" him on an Indiana

interstate, and he seeks damages from Mr. Smith's employer for equipment

damage and medical expenses. See id. at 2–3. Without more, these allegations

do not establish federal-question jurisdiction.

      Nor has Mr. Thomas established diversity jurisdiction. First, diversity

jurisdiction requires that "no plaintiff may be from the same state as any

defendant." Hart v. FedEx Ground Package Sys. Inc., 457 F.3d 675, 676 (7th

Cir. 2006). Although the parties here may be citizens of different states, see

dkt. 1-1 (envelope addressed from a jail in Hamilton County, Indiana); dkt. 1 at

1 (alleging that C.R. England Inc. is "located in Salt Lake City, Utah"), the

complaint does not state that clearly, and the Court must assure itself of

jurisdiction before assessing the merits of a suit. Second, diversity jurisdiction

requires the amount in controversy of the lawsuit to exceed $75,000. See 28

U.S.C. § 1332(a) ("[T]he matter in controversy [must] exceed[] the sum or value

of $75,000, exclusive of interest and costs . . . ."). Mr. Thomas' complaint does

not state the value of damages he seeks. See dkt. 1.

      To remedy these jurisdictional defects, Mr. Thomas must either file an

amended complaint or show cause why the current complaint establishes

subject-matter jurisdiction. Mr. Thomas shall have through August 27, 2021,

to take either action. If he fails to take either action by this date, the Court will

dismiss this case without prejudice.




                                          3
Case 1:21-cv-01991-JPH-DLP Document 4 Filed 07/29/21 Page 4 of 5 PageID #: 10




                                         II.
                                     Filing Fee

      Mr. Thomas has filed his complaint without paying the filing fee or

demonstrating that he lacks the financial ability to do so. He shall have

through August 27, 2021, to pay the $402.00 filing fee or demonstrate that he

lacks the financial ability to do so. If he seeks leave to proceed in forma

pauperis, his motion must include a copy of the transactions associated with

his institution trust account for the six-month period preceding the filing of his

complaint on July 6, 2021. 28 U.S.C. § 1915(a)(2). The Clerk shall include a

form motion to proceed in forma pauperis with Mr. Thomas' copy of this order.

                                       III.
                                 Mailing Address

      On July 19, 2021, a document mailed to Mr. Thomas was returned to the

Court. Dkt. 3. The envelope stated that it was "not deliverable as addressed"

and "unable to forward." Id.

      Parties have a duty to notify the Court of any change in mailing address.

See Fed. R. Civ. P. 11(a) (stating that all filed "[p]apers must state the signer's

address"); S.D. Ind. L.R. 5-1(b) (requiring filings to include the "complete

address . . . of the pro se litigant or attorney who files it"). Mr. Thomas shall

therefore notify the Court of his current address by August 27, 2021.

                                       IV.
                                    Conclusion

      Mr. Thomas shall have until August 27, 2021, to show cause why his

case should not be dismissed without prejudice for lack of subject-matter



                                          4
Case 1:21-cv-01991-JPH-DLP Document 4 Filed 07/29/21 Page 5 of 5 PageID #: 11




jurisdiction, for nonpayment of the filing fee, and for failure to notify the Court

of his current mailing address.

      The clerk shall include a form motion to proceed in forma pauperis and a

form civil complaint with Mr. Thomas' copy of this order.

SO ORDERED.

Date: 7/29/2021




Distribution:

GENTLE THOMAS, JR.
HAMILTON COUNTY JAIL
18102 Cumberland Road
Noblesville, IN 46060




                                         5
